Case 1:20-cr-00972-WJ Document 2 Filed 04/30/19 Page 1 of 6

AO 91 (Rev. 1HI1) Criminal Complaint

UNITED STATES DISTRICT COURT yg aay,
for the We oe eu Ib
UNITED STATES DISTRICT COUR.

ALBUQUERQUE, NEW MEXICO

District of New Mexico

 

 

 

United States of America
v APR 30 2019
) Case No. /? mM T
) - [10 ¢
)
)
TRUDY MARTINEZ, year of birth 1991 )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 04/26/2019 in the county of McKinley in the
Districtof _ NewMexico __, the defendant(s) violated:
Code Section Offense Description
Chapter 18 Section 1111 Murder
Chapter 18 Section 924(c) Use ofa firearm in a crime of violence
Chapter 18 Section 1153 Crimes Occurring in Indian Country

This criminal complaint is based on these facts:

See attatched Affidavit.

Continued on the attached sheet.

 

d¢ bey, 's signature

Jeffrey T. Wright, Special Agent
Printed name and title

ee

a Judge's signature

Sworn to before me and signed in my presence.

{36,2017

City and state: | Farmington, New Mexico B. Paul Briones, US Magistrate Judge
Printed name and title

   

 

 
Case 1:20-cr-00972-WJ Document 2 Filed 04/30/19 Page 2 of 6

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA )
) Case No. 7 AH ) —f/ oO?
vs )
) AFFIDAVIT IN SUPPORT OF
Trudy Martinez ) ARREST WARRANT
year of birth 1991
AFFIDAVIT

|, the undersigned, being duly sworn, hereby depose and state as follows:

1. Your affiant is a Special Agent (SA) of the Federal Bureau of Investigation (FBI) and
has been employed in that capacity since August 2008. Your affiant is currently assigned to the
Albuquerque Division of the FBI, Farmington Resident Agency, and has primary investigative
responsibility for crimes occurring within indian Country; including violent crimes such as
homicide, robbery, arson, aggravated assault, and sexual assault. The information set forth in
this affidavit has been derived from an investigation conducted by your affiant and/or
communicated to him by other sworn Law Enforcement Officers.

2. Your Affiant is aware that, on April 26, 2019, Navajo Nation Police officers were called
to a rural address approximately 3.66 miles southwest of mile marker 15 on Highway 491 in
Twin Lakes, New Mexico (NM), which is within the exterior boundaries of the Navajo Nation, in
indian Country, in response to a shooting.

3. Thirty six year old C.M., year of birth 1983, who is an enrolled member of the Navajo
Nation, hereinafter referred to as Jane DOE, was found to have one gunshot to the abdamen.
DOE was transported to Gallup Indian Medical Center in Gallup, NM, where she later

succumbed to her injuries. DOE’s body was subsequently processed and photographed by a

 

 
Case 1:20-cr-00972-WJ Document 2 Filed 04/30/19 Page 3 of 6

Field Investigator from the New Mexico Office of the Medical Investigator. According to
witnesses, twenty-eight-year-old Trudy MARTINEZ, year of birth 1991, an enrolled member of
the Navajo Nation, hereinafter referred to as MARTINEZ, shot DOE with an AR-15 style rifle and
fled the scene with MARTINEZ’s three small children. At the time of the drafting of this
affidavit, MARTINEZ has not been located by law enforcement.

4. On April 26, 2019, investigators conducted a crime scene investigation at DOE’s
residence. Investigators located a .223 shell case. Investigators also located an area of the
floor where a bullet had passed through, but were unable to locate the round.

5. On April 26, 2019, investigators conducted a search of the open field surrounding the
residence where the incident occurred. A.223 caliber rifle was located and coliected.
Witnesses advised that MARTINEZ had been in possession of a .223 caliber rifle in the weeks
preceding the incident.

6. On April 26, 2019, investigators interviewed C.M., year of birth 2004, hereinafter
referred to as C.M.. C.M. is DOE’s daughter and the niece of MARTINEZ. C.M. advised that
when she came home from school on Friday, April 26, 2019, she observed MARTINEZ outside of
the residence cleaning up the yard. MARTINEZ then went into the home. She was upset and
complained that no one was helping her clean. DOE was inside watching over her children.
C.M. observed MARTINEZ enter the home and push DOE. The two began to have a physical
altercation. MARTINEZ yelled at DOE and DOE’s children to leave the house.

7. C.M. then observed MARTINEZ walk outside of the residence and retrieve a rifle from
a pick-up truck that was parked nearby. MARTINEZ subsequently brought the rifle into the

residence and loaded the rifle. DOE attempted to take the rifle away from MARTINEZ. As DOE

 
Case 1:20-cr-00972-WJ Document 2 Filed 04/30/19 Page 4 of 6

approached MARTINEZ at the entrance to the Hogan, MARTINEZ pointed the rifle at DOE and
fired the weapon two times. The first round missed DOE, but the second round struck DOE in
the abdomen, after which DOE fell to the floor. MARTINEZ then pointed the rifle at C.M. and
yelled something at her.

8. C.M. left her mother in the house and ran next door to her grandmother's residence.
C.M.’s aunt E.T., year of birth 1969, hereinafter referred to as E.T., traveled back to DOE's
residence to assist with caring for DOE. E.T. and other family members loaded DOE into a pick-
up truck and transported DOE to meet emergency medical personnel.

9. C.M. described the rifle as an AR-15 style rifle similar to the ones that police officers
were carrying around the crime scene at the time that C.M. was interviewed. C.M. advised that
MARTINEZ knows how to use the rifle because MARTINEZ often shoots the rifle down the hill in
the back of the residence.

10. On April 26, 2019, investigators interviewed E.T. On the same evening of the
interview, E.T. was at home working on jewelry with her husband. At some point in the
evening, E.T. was summoned by DOE’s children to DOE’s residence. One of the children ran to
her and stated “Trudy shot my mom." The children explained that their mother (DOE) was
laying on the floor in her house. E.T. did not hear a gunshot, but noted that music was playing
while she worked on the jewelry.

11. E.T. went over to the neighboring home, occupied by DOE. E.T. found DOE sitting
against a bed, awake and talking. DOE stated “Trudy shot me." DOE then said that she needed

to go to the hospital.

 

 
Case 1:20-cr-00972-WJ Document 2 Filed 04/30/19 Page 5 of 6

12. MARTINEZ was in the attached home shouting "what the fuck are you looking at?!"
She then stated to E.T., "she was beating me up.” MARTINEZ explained to E.T. the altercation
originated with the trash.

13. E.T. instructed other family members to get the truck. Family members drove the
truck to DOE’s residence. They subsequently loaded DOE in the truck and drove to the nearby
gas station and store in Tolikai to meet the ambulance. They then drove to the Gallup Indian
Medical Center after transferring DOE into the ambulance.

14. E.T. noted that approximately two weeks prior to the shooting, MARTINEZ was
outside of her home shooting a gun.

15. On April 26, 2019, investigators interviewed G.M., year of birth 1975, hereinafter
referred to as G.M. G.M. is Martinez’s brother. G.M. advised that he had received a phone call
from MARTINEZ shortly after the incident. MARTINEZ told G.M. that she had “done something
wrong.” G.M. asked MARTINEZ what it was that she had done. MARTINEZ responded that she
had “shot Corn.” “Corn” is a nickname used by DOE.

16. On April 26, 2019, investigators interviewed K.M., year of birth 1996, hereinafter
referred to as K.M. K.M. is MARTINEZ’s niece. K.M. advised that MARTINEZ had spoken to her
multiple times about owning the AR-15 rifle. K.M. did not know where MARTINEZ obtained the
rifle. K.M. advised that MARTINEZ had previously posted a photograph of herself holding the
rifle on Facebook.

17. In view of the above facts, your affiant submits that there is probable cause to
believe that Trudy MARTINEZ, an enrolled member of the Navajo Nation, did unlawfully kill Jane

DOE, an enrolled member of the Navajo Nation, by shooting her in the abdomen, with malice

 
 

 

Case 1:20-cr-00972-WJ Document 2 Filed 04/30/19 Page 6 of 6

aforethought, and that, in addition, MARTINEZ used a firearm to facilitate the murder, in Twin
Lakes, NM, within the exterior boundaries of the Navajo Nation, in Indian Country, in violation
of Title 18, United States Code, section 1111, and 924(c), in Indian Country in violation of Title
18, United States Code, section 1153.

18, Kyle T. Nayback, Supervisory Assistant United States Attorney, reviewed this affidavit

for legal sufficiency.

Respectfully Submitted,

SA “Wright

Federal Bureau of Investigation
Albuquerque Division
Farmington Resident Agency

Submitted and sworn,to
before me this.%O day
of April 2019.

UNITED STATES MAGISTRATE JUDGE

 
